39 F.3d 1177
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  David Ray MATTHEWS, Petitioner.
No. 94-8076.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 18, 1994.Decided Nov. 15, 1994.

On Petition for a Writ of Mandamus.  (CA-94-695-3-19AJ).
David Ray Matthews, Petitioner Pro Se.
PETITION DENIED.
Before HALL and MICHAEL, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
David Ray Matthews filed a petition for a Writ of Mandamus to compel the district court to act on his habeas corpus petition and petition for bond.  Matthews filed his habeas corpus petition in March 1994.  The Respondents filed a motion for summary judgment, to which Matthews submitted objections in April 1994.  Matthews filed his petition for bond in May 1994.  Both petitions are before a magistrate judge for his report and recommendation to the district court.  We find that the delay in the district court has not been unreasonable.  Accordingly, although we grant leave to proceed in forma pauperis, we deny Matthews' petition for a Writ of Mandamus.


2
PETITION DENIED.